Exhibit 10.42

 

FIRST AMENDMENT TO OWNER AGREEMENT

 

THIS FIRST AMENDMENT TO OWNER AGREEMENT (“First Amendment”) is being entered
into as of November 10, 2004, by and among MARRIOTT RESIDENCE INN II LIMITED
PARTNERSHIP, a Delaware limited partnership with a mailing address at 814 East
Main Street, Richmond, Virginia 23219 (“Pool 1 Lessor”); AHM RES II LIMITED
PARTNERSHIP, a Virginia limited partnership with a mailing address at 814 East
Main Street, Richmond, Virginia 23219 (“Lessee”); AHT RESIDENCE INN II LIMITED
PARTNERSHIP, a Virginia limited partnership with a mailing address at 814 East
Main Street, Richmond, Virginia 23219 (“Pool 2 Lessor”); AHT CAROLINA LIMITED
PARTNERSHIP, a Virginia limited partnership with a mailing address at 814 East
Main Street, Richmond, Virginia 23219 (“Residual Lessor”) (Pool 1 Lessor, Pool 2
Lessor and Residual Lessor referred to herein jointly and severally, as
“Lessor”); and RESIDENCE INN BY MARRIOTT, INC., a Delaware corporation with a
mailing address at 10400 Fernwood, Bethesda, MD 20817 (“Manager”).

 

RECITALS:

 

WHEREAS, Pool 1 Lessor owns fee simple title to eleven (11) Inns, currently
operated under the trade name “Residence Inn” or “Residence Inn by Marriott” or
“Marriott Residence Inn,” described on Exhibit A attached to this Agreement and
incorporated herein (these eleven (11) Inns collectively referred to herein as
the “Pool 1 Inns” or, individually, as a “Pool 1 Inn”).

 

WHEREAS, Pool 2 Lessor owns fee simple title to ten (10) Inns, currently
operated under the trade name “Residence Inn” or “Residence Inn by Marriott” or
“Marriott Residence Inn,” described on Exhibit A attached to this Agreement and
incorporated herein (these ten (10) Inns collectively referred to herein as the
“Pool 2 Inns” or, individually, as a “Pool 2 Inn”).

 



--------------------------------------------------------------------------------

WHEREAS, Residual Lessor owns fee simple title to two (2) Inns, currently
operated under the trade name “Residence Inn” or “Residence Inn by Marriott” or
“Marriott Residence Inn”, described on Exhibit A attached to this Agreement and
incorporated herein (these two (2) Inns collectively referred to herein as the
“Residual Inns” or individually, as a “Residual Inn”) (the aggregate twenty
three (23) Inns consisting of the Pool 1 Inns, the Pool 2 Inns and the Residual
Inns collectively referred to herein as the “Inns” or, individually as an “Inn.”

 

WHEREAS, each Lessor has leased its respective Inns to Lessee, and Lessee has
leased the Inns from each respective Lessor, pursuant to those certain Lease
Agreements of even date hereof and described more fully on Exhibit B attached to
this Agreement (together and singularly, the “Lease”).

 

WHEREAS, Manager operates and manages the Inns pursuant to that certain Amended
and Restated Management Agreement dated as of August 28, 2002, as amended by
that certain First Amendment to Amended and Restated of Management Agreement
(“First Amendment”) dated as of even date hereof (“Management Agreement”).

 

WHEREAS, the Amended and Restated Management Agreement for the Residence Inn by
Marriott Hotel located in Shreveport/Bossier City, Louisiana (“Bossier Inn”)
dated August 28, 2002 has been terminated pursuant to that certain Termination
Agreement of even date hereof.

 

WHEREAS, pursuant to the First Amendment, the term “Inns”, as used in the
Management Agreement, has been amended to include the Bossier Inn.

 

WHEREAS, the Pool 1 Lessor, Lessee and Manager entered into that certain Owner
Agreement dated as of August 28, 2002. The term “Owner Agreement” shall mean and
refer to the Owner Agreement dated as of August 28, 2002, as amended by this
Agreement.

 

WHEREAS, the parties are entering into this Agreement in connection with
Lessor’s and Lessee’s loan transactions with Wachovia Bank, National
Association, a national banking association (“Lender”), resulting in One Hundred
Thirty-Five Million Dollars ($135,000,000.00)

 

2



--------------------------------------------------------------------------------

in loans secured by, among other things, mortgages, deeds of trust or security
instruments that encumber title to certain of the Inns.

 

WHEREAS, each Lessor is indirectly owned by Apple Hospitality Two, Inc. (“Apple
Hospitality”), and Manager, at the request of the Pool 1 Lessor, Pool 2 Lessor,
Residual Lessor and Bossier RIBM Two, LLC (prior lessor of the Bossier Inn) and
Apple Hospitality, has consented to certain elements of the loan transaction
with Lender subject to, among other things: (i) Lessor guarantying the
obligations of Lessee under the Management Agreement; and (ii) Lessor agreeing
to grant certain protections to Manager in the event the Lease is terminated for
any reason.

 

NOW, THEREFORE, for the mutual covenants and considerations herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto intending to be legally bound agree
as follows:

 

1. Definitions. Capitalized terms not specifically defined herein shall have the
meaning provided in the Management Agreement.

 

2. Lessor Consideration. Lessor hereby acknowledges that: (i) Lessor derives and
expects to derive benefits from this Agreement, and (ii) Lessor has determined
that Lessor’s execution, delivery and performance of this Agreement directly
benefit Lessor, are within the partnership purposes of Lessor, and are in the
best interest of Lessor.

 

3. Acknowledgement of Lease. Manager hereby acknowledges and consents to the
lease of Inns from Lessor to Lessee pursuant to the Lease; provided, however,
that the Lease shall be substantially the same in form and content as that lease
entered into by Pool 1 Lessor as of August 28, 2002, and other than the terms
for property, location and rent, the individual Leases for each Inn shall be
substantially identical in all material respects. The Lease shall not be
construed to impose any additional obligations or liabilities upon Manager, and
shall not be construed to modify or amend any of the rights and duties of the
parties under the Management Agreement. To the extent that any of the provisions
of the Management Agreement impose a

 

3



--------------------------------------------------------------------------------

greater or inconsistent obligation on Lessee than the corresponding provisions
of the Lease, then Lessee shall be obligated to comply with, and to take all
actions necessary to prevent breaches or defaults under, the relevant provisions
of the Management Agreement.

 

4. Termination of the Lease. The parties agree that the Management Agreement and
the rights and benefits of Manager thereunder shall not be terminated or
disturbed in any respect except in accordance with the terms of the Management
Agreement, and not as a result of any termination of the Lease. Accordingly, if
the Lease is terminated for any reason, including, without limitation,
expiration of the term thereof or the “rejection” thereof following Bankruptcy
(as defined below) of Lessee (collectively, a “Lease Termination”), Lessor: (a)
shall recognize Manager’s rights under the Management Agreement, (b) agrees that
Manager shall not be named as a party in any eviction or other possessory action
or proceeding, and that Manager shall not be disturbed in its right to manage
the Inns pursuant to the Management Agreement, and (c) shall at the time of or
prior to such Lease Termination either (i) elect not to take either of the
actions described in clause (c)(ii) below, in which case all of “Lessee’s”
rights, benefits, privileges and obligations under the Management Agreement with
respect to periods after the Lease Termination shall be assumed directly by
Lessor, or (ii) cause an “Approved Lessee” (as defined below) to (x) succeed to
and assume Lessee’s rights and obligations under the Lease, the Management
Agreement, and the Owner Agreement, or (y) enter into a new lease with Lessor in
substantially the same form as the Lease, and assume the rights and obligations
of the Lessee under the Management Agreement and the Owner Agreement, the intent
being that the relationship between any successor Lessee, Lessor and Manager be
under the same terms and conditions as the relationship between Lessee, Lessor
and Manager hereunder and under the Management Agreement and the Lease. Any
successor to Lessee under clause (c)(ii) above shall be subject to Manager’s
prior written approval, which approval shall not be withheld or delayed if such
successor to Lessee is (i) a person or entity to whom a Sale of the Inns is
permitted under Section 18.01 (A) of the Management Agreement, or (ii) a person
or entity who otherwise is approved by Manager in its sole discretion (an
“Approved Lessee”). .

 

5. Guaranty. Lessor shall be liable for the complete and satisfactory payment
and performance of each and every obligation of Lessee as “Lessee” under the
Management

 

4



--------------------------------------------------------------------------------

Agreement (the “Guarantied Obligations”). Lessor hereby absolutely, irrevocably,
and unconditionally guaranties that the Guarantied Obligations which are
monetary obligations shall be paid when due and payable and that the Guarantied
Obligations which are performance obligations shall be fully performed at the
times and in the manner such performance is required by the Management
Agreement. This guaranty is an absolute, irrevocable, and unconditional guaranty
of payment and performance and the liability of the Lessor hereunder shall be
absolute and unconditional irrespective of: (i) any lack of validity,
irregularity or enforceability of the Management Agreement or the Owner
Agreement; (ii) any change in the time, manner, place or any other term or
condition of payments due under the Management Agreement or the Owner Agreement,
or any other amendment or waiver of, or consent to, any departure from the
Management Agreement or the Owner Agreement; (iii) any failure of Manager to
enforce the provisions of the Management Agreement or the Owner Agreement
against Lessee; or (iv) any other circumstances which might otherwise constitute
a defense available to, or a discharge of, of any of the Guarantied Obligations
(other than because, or to the extent, the same have been previously discharged
in accordance with the terms of the Management Agreement). If all or any part of
the Guarantied Obligations shall not have been paid when due and payable or
performed at the time performance is required, Lessor (without first requiring
the Manager to proceed against Lessee, Lessor or any other party or any other
security) shall pay or cause to be paid to Manager the amount thereof as is then
due and payable and unpaid (including interest and other charges, if any, due
thereon through the date of payment in accordance with the applicable provisions
of the Management Agreement) or perform or cause to be performed such
obligations in accordance with the Management Agreement, within ten (10)
Business Days after receipt of written notice from the Manager of the failure by
Lessee to make such payment or render such performance; provided, however, that,
notwithstanding the foregoing, Lessor shall have the right, in connection with a
demand by Manager for payment by Lessor of Guaranteed Obligations, to assert any
defenses or claim of Lessee under the Management Agreement with respect to such
Guaranteed Obligations. If for any reason Lessor fails to perform or cause to be
performed such obligations, Manager shall have the right to exercise any and all
of the remedies available at law or in equity and Lessor hereby agrees to pay
any and all reasonable expenses (including counsel fees and expenses) incurred
by Manager in enforcing its rights under the Owner Agreement. The guaranty
contained in the Owner Agreement: (i) is a continuing guaranty and shall remain
in full

 

5



--------------------------------------------------------------------------------

force and effect until the indefeasible satisfaction and discharge in full of
Lessee’s obligations as “Lessee” under the Management Agreement and Lessor’s and
Lessee’s obligations under the Owner Agreement, and (ii) shall continue to be
effective or shall be reinstated, as the case may be, if at any time any payment
under the Management Agreement or the Owner Agreement becomes unrecoverable from
Lessee by operation of law or for any other reason or must otherwise be returned
by Manager upon the insolvency, bankruptcy or reorganization of Lessor or
Lessee.

 

6. Obligation to Terminate Lease Upon Lessee Default under Management Agreement.
Upon receiving a written request from Manager to do so (and provided that
Manager has sent to Lessor a notice as described in Section 5 above with respect
to the applicable Default), Lessor shall terminate the Lease if an Event of
Default by Lessee has occurred under the Management Agreement. In terminating
the Lease pursuant to this Section 6, Lessor shall issue its notice of
termination to Lessee promptly following its receipt of Manager’s request
therefor. Lessor shall thereafter promptly initiate, and thereafter diligently
and continuously prosecute, such actions as may be required to confirm such
Lease termination and repossess the Inns, including, without limitation,
instituting such legal action as may be necessary to accomplish same. Upon
Lessor’s termination of the Lease in accordance with this Section 6, Lessor
shall thereupon be obligated to comply with the provisions of Section 4
applicable upon a Lease Termination.

 

7. Agreements Relating to Tenancy. In order to address the fact that Lessee’s
interest in the Site and the Inns is leasehold, and to address certain other
related matters, the parties agree to the following modifications of the
Management Agreement, to be effective for so long as Lessee’s interest in the
Site and Inns is held through tenancy title as that of Lessee:

 

A. Subject to the terms of the Management Agreement, Lessor and Lessee covenant
and agree, and Manager acknowledges, that: (i) Lessor holds, and shall have,
keep and maintain throughout the term of the Management Agreement, good and
marketable fee title to the Inns and Site; (ii) Lessee holds, and shall have,
keep and maintain throughout the term of the Management Agreement, leasehold
title to the Inns and Site free and clear of any and all liens, encumbrances

 

6



--------------------------------------------------------------------------------

or other charges, except for those specifically set forth in Section 3.01.A. of
the Management Agreement.

 

B. In connection with any “Sale of the Inns” that is consented to by Manager
under Article XVIII of the Management Agreement, Lessor and Lessee agree that an
agreement in form and substance similar to this Agreement will be required in
order to ensure that Manager will incur no greater liability, cost or risk of
termination of the Management Agreement as a result of such “Sale of the Inns”.

 

C. If Lessor hereafter encumbers the Site and/or the Inns with a Mortgage, the
Subordination Agreement required in Article XVII of the Management Agreement
with respect to such Mortgage shall be modified (i) to account for the facts
that Lessor (rather than Lessee) has encumbered the Site and/or the Inns with
such Mortgage, and (ii) to provide that the parties’ rights and obligations
under such Subordination Agreement shall, as applicable, apply to both the
Management Agreement and this Agreement.

 

8. Additional Lessor Obligations.

 

A. Lessor agrees to fully and timely comply with all notice requirements set
forth in Section 18.01 of the Management Agreement on each occasion that Lessor
receives a bona fide written offer for a Sale of an Inn that it desires to
accept. Lessor further acknowledges and agrees that any failure by Lessor to
timely provide notice to Manager as set forth in Section 18.01 of the Management
Agreement with respect to a bona fide written offer for a Sale of an Inn shall
extinguish any right of Lessor to enter such Sale.

 

B. Lessor agrees, where applicable, upon request by Manager, not to unreasonably
withhold, condition or delay the prompt signing, without charge, of applications
for licenses, permits or other instruments necessary for operation of each Inn,
which applications shall be prepared by Manager as necessary from time to time.

 

7



--------------------------------------------------------------------------------

9. Certain Provisions Regarding Bankruptcy. In the event the Lease shall be
rejected on behalf of Lessor under Section 365 of the United States Bankruptcy
Code (“Code”) or any other applicable law or authority (“Rejection”), Lessee
shall promptly notify Manager in writing of such Rejection and Lessee shall, as
directed by Manager, either treat the Lease as terminated by such Rejection or
retain its rights under the Lease as permitted by the Code or other applicable
law or authority. In the event the Management Agreement is terminated as a
result of Rejection on behalf of Lessee, the Management Agreement will remain
effective with respect to Lessor, and Lessor shall, if directed by Manager (but
only to the extent such right may be exercised under the Code or other
applicable law and authority), terminate the Lease, subject to the provisions of
Section 4 hereof. Lessor and Lessee each agree that it will not join in any
involuntary petition against the other under the Code or any other similar
federal or state law providing for debtor relief, without the consent of
Manager.

 

10. Term. The term of the Owner Agreement shall run concurrently with the term
of the Management Agreement.

 

11. Required Assignment. In connection with any Sale of the Inns which includes
a transfer of Lessor’s and/or Lessee’s title in the Site and/or the Inns, Lessor
and Lessee agree that the successors to their respective titles in the Site
and/or the Inns shall also assume their respective rights and obligations under
the Owner Agreement and shall cause such successor(s) to assume such rights and
obligations pursuant to an assumption of the Owner Agreement reasonably
acceptable to Manager.

 

12. Notices. All notices and other communications provided for hereunder shall
be in writing, and shall be sent or delivered by the methods and to the
addresses for Lessor, Lessee and Manager as required under the Management
Agreement.

 

13. Miscellaneous.

 

A. Modification of this Agreement. No amendment, modification, alteration or
waiver of any provision of this Agreement shall be effective unless it is in
writing and signed by

 

8



--------------------------------------------------------------------------------

the party against whom enforcement of such amendment is sought, and no waiver of
any provision of this Agreement by any party hereto, and no consent to any
departure therefrom by any party hereto, shall be effective unless it is in
writing and signed by the party against whom enforcement of such waiver or
consent is sought, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

B. No Waiver. No failure by any party hereto to exercise, and no delay in
exercising, any right under the Management Agreement or the Owner Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right preclude any other or further exercise thereof or the exercise of any
other right.

 

C. Remedies Cumulative. The rights and remedies of any party hereto provided in
the Management Agreement and the Owner Agreement are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law or
equity.

 

D. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland.

 

E. Severability. The invalidity, illegality or unenforceability of any one or
more phrases, sentences, clauses or sections contained in this Agreement shall
not affect the validity, legality or enforceability of the remaining portions of
this Agreement.

 

F. Entire Agreement. The Owner Agreement, together with the Management Agreement
(including any letter agreements between or among the parties), and the Lease,
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof and may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument; provided, however, that
this Agreement amends the Owner Agreement and the terms and provisions hereof
shall supersede and govern over any inconsistent terms or provisions contained
in the Owner Agreement. All references to “Lessor” in the Owner Agreement shall
mean and refer to the Pool 1 Lessor, the

 

9



--------------------------------------------------------------------------------

Pool 2 Lessor and the Residual Lessor, as defined herein. All terms and
provisions of the Owner Agreement not expressly modified herein are hereby
confirmed and ratified and remain in full force and effect, and, as amended
hereby, constitute valid and binding obligations of all parties to this
Agreement.

 

G. Successors and Assigns. The parties hereto shall not assign or transfer or
permit the assignment or transfer of the Owner Agreement without the prior
written consent of the other parties hereto, except that Lessee and Manager
shall each have the right and obligation to assign its respective interest in
the Owner Agreement to any party to which its respective interest in the
Management Agreement may be assigned under the terms of the Management
Agreement, and Lessor shall have the right and obligation to assign its interest
in the Owner Agreement to any party to which its interest in the Site and Inn
may be assigned, subject to the requirements of the Management Agreement.

 

H. Captions. The captions and headings of the sections and subsections of this
Agreement are for purposes of convenience and reference only and shall not limit
or otherwise affect the meaning hereof.

 

I. Time of the Essence. Time shall be of the essence in the performance of the
Owner Agreement.

 

J. Incorporation of Recitals. The recitals hereto are incorporated herein as
part of this Agreement.

 

K. Counterparts – This Agreement may be executed in counterparts, each of which,
taken together with the others, shall constitute the original.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

10



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the date first written above.

 

POOL 1 LESSOR:

MARRIOTT RESIDENCE INN
LIMITED PARTNERSHIP,

a Delaware limited partnership

 

AHT RES II GP, INC., as general partner

By:  

/s/ David McKenney

Name:

 

David McKenney

Title:

 

Vice President

 

LESSEE: AHM RES II LIMITED PARTNERSHIP

a Virginia limited partnership

AHM RES II GP, INC., as general partner

By:  

/s/ David McKenney

Name:

 

David McKenney

Title:

 

Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

11



--------------------------------------------------------------------------------

MANAGER:

RESIDENCE INN BY MARRIOTT, INC.,

 

a Delaware corporation,

By:  

/s/ M. Lester Pulse, Jr.

Name:

 

M. Lester Pulse, Jr.

Title:

 

Vice President

 

POOL 2 LESSOR: AHT RESIDENCE INN II LIMITED PARTNERSHIP

a Virginia limited partnership

AHT RESIDENCE INN II, GP, INC., as general partner

By:  

/s/ David McKenney

Name:

 

David McKenney

Title:

 

Vice President

 

RESIDUAL LESSOR: AHT CAROLINA LIMITED PARTNERSHIP

a Virginia limited partnership

AHT CAROLINA GP, INC., as general partner

By:  

/s/ David McKenney

Name:

 

David McKenney

Title:

 

Vice President

 

12



--------------------------------------------------------------------------------

 

Exhibit A

 

Residence Inn By Marriott, Inc.

 

Inns in Pool 1

 

1) Arcadia, California

 

Huntington Drive and Second Street just off I-210

 

Arcadia, California

 

2) Irvine, California

 

Alton Pkwy and Morgan near I-5 and I-405

 

Irvine, California

 

3) Boca Raton, Florida

 

525 NW 77th Street

 

Boca Raton, Florida 33487

 

4) Jacksonville, Florida

 

Interstate 95 and Baymeadows Exit

 

8365 Dix Ellis Trail

 

Jacksonville, Florida 32256

 

5) St. Petersburg/ Clearwater, Florida

 

5050 Ulmerton Road

 

Clearwater, Florida 34620

 

6) Pensacola, Florida

 

7230 Plantation Road

 

Pensacola, Florida 32504

 



--------------------------------------------------------------------------------

7) Chicago / Deerfield, Illinois

 

Corporate 500 Drive

 

Deerfield, Illinois 60015

 

8) Greensboro, North Carolina

 

2000 Veasley Street

 

Greensboro, North Carolina 27407

 

9) Philadelphia/Berwyn, Pennsylvania

 

600 West Swedesford Road

 

Berwyn, Pennsylvania 19312

 

10) Columbia, South Carolina

 

150 Stoneridge Drive

 

Columbia, South Carolina 29221

 

11) Lubbock, Texas

 

2551 South Loop 289

 

Lubbock, Texas 79423

 

Inns in Pool 2

 

1) Birmingham, Alabama

 

#3 Greenhill Parkway at U.S. Hwy. 280

 

Birmingham, Alabama 35243

 



--------------------------------------------------------------------------------

2) Placentia, California

 

700 West Kimberly

 

Placentia, California 92670

 

3) Shreveport/Bossier City, Louisiana

 

1001 Gould Drive

 

Bossier City, Louisiana 71111

 

4) Boston/Danvers, Massachusetts

 

U.S. Route 1

 

Danvers, Massachusetts

 

5) Kalamazoo, Michigan

 

I-94 and Portage Road

 

Kalamazoo, Michigan

 

6) Jackson, Mississippi

 

881 East River Place

 

Jackson, Mississippi 39202

 

7) Santa Fe, New Mexico

 

1698 Galisteo Street

 

Santa Fe, New Mexico 87501

 

8) Las Vegas, Nevada

 

Paradise Road and Convention Center Drive

 

Las Vegas, Nevada

 

9) Akron, Ohio

 

120 Montrose West Avenue

 

I-77 at Route 18

 

Akron, Ohio 44321

 



--------------------------------------------------------------------------------

10) Memphis East, Tennessee

 

6141 Poplar Pike

 

Memphis, Tennessee 38119

 

Residual Inns

 

1) Charlotte North, North Carolina

 

8503 U.S. Highway 29

 

Charlotte, North Carolina 28213

 

2) Spartanburg, South Carolina

 

9011 Fairforest Road

 

Spartanburg, South Carolina 29305

 



--------------------------------------------------------------------------------

 

Exhibit B

 

Leases

 

Pool 1:

 

1) Las Vegas, Nevada – That certain lease dated November         , 2004 between
AHT Residence Inn II Limited Partnership, a Virginia limited partnership
(“Lessor”), and AHM Res II Limited Partnership, a Virginia limited partnership
(“Lessee”).

 

2) Santa Fe, New Mexico – That certain lease dated November         , 2004
between AHT Residence Inn II Limited Partnership, a Virginia limited partnership
(“Lessor”), and AHM Res II Limited Partnership, a Virginia limited partnership
(“Lessee”).

 

3) Placienta, California – That certain lease dated November         , 2004
between AHT Residence Inn II Limited Partnership, a Virginia limited partnership
(“Lessor”), and AHM Res II Limited Partnership, a Virginia limited partnership
(“Lessee”).

 

4) Boston/Danvers, Massachusetts – That certain lease dated November         ,
2004 between AHT Residence Inn II Limited Partnership, a Virginia limited
partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia limited
partnership (“Lessee”).

 

5) Akron, Ohio – That certain lease dated November         , 2004 between AHT
Residence Inn II Limited Partnership, a Virginia limited partnership (“Lessor”),
and AHM Res II Limited Partnership, a Virginia limited partnership (“Lessee”).

 

6) Birmingham, Alabama – That certain lease dated November         , 2004
between AHT Residence Inn II Limited Partnership, a Virginia limited partnership
(“Lessor”), and AHM Res II Limited Partnership, a Virginia limited partnership
(“Lessee”).

 

7) Jackson, Mississipps – That certain lease dated November         , 2004
between AHT Residence Inn II Limited Partnership, a Virginia limited partnership
(“Lessor”), and AHM Res II Limited Partnership, a Virginia limited partnership
(“Lessee”).

 

8) Kalamazoo, Michigan – That certain lease dated November         , 2004
between AHT Residence Inn II Limited Partnership, a Virginia limited partnership
(“Lessor”), and AHM Res II Limited Partnership, a Virginia limited partnership
(“Lessee”).

 

9) Shreveport/Bossier City, Louisiana – That certain lease dated November
        , 2004 between AHT Residence Inn II Limited Partnership, a Virginia
limited partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia
limited partnership (“Lessee”).

 

10) Memphis, Tennessee – That certain lease dated November         , 2004
between AHT Residence Inn II Limited Partnership, a Virginia limited partnership
(“Lessor”), and AHM Res II Limited Partnership, a Virginia limited partnership
(“Lessee”).

 

Pool 2:

 

1) Arcadia, California – That certain lease dated November         , 2004
between Marriott Residence Inn II Limited Partnership, a Delaware limited
partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia limited
partnership (“Lessee”).

 

2) Irvine, California – That certain lease dated November         , 2004 between
Marriott Residence Inn II Limited Partnership, a Delaware limited partnership
(“Lessor”), and AHM Res II Limited Partnership, a Virginia limited partnership
(“Lessee”).

 



--------------------------------------------------------------------------------

3) Chicago/Deerfield, Illinois – That certain lease dated November         ,
2004 between Marriott Residence Inn II Limited Partnership, a Delaware limited
partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia limited
partnership (“Lessee”).

 

4) Berwyn/Valley Forge, Pennsylvania – That certain lease dated November
        , 2004 between Marriott Residence Inn II Limited Partnership, a Delaware
limited partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia
limited partnership (“Lessee”).

 

5) Columbia, South Carolina – That certain lease dated November         , 2004
between Marriott Residence Inn II Limited Partnership, a Delaware limited
partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia limited
partnership (“Lessee”).

 

6) Greensboro, North Carolina – That certain lease dated November         , 2004
between Marriott Residence Inn II Limited Partnership, a Delaware limited
partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia limited
partnership (“Lessee”).

 

7) Jacksonville, Florida – That certain lease dated November         , 2004
between Marriott Residence Inn II Limited Partnership, a Delaware limited
partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia limited
partnership (“Lessee”).

 

8) Clearwater/St. Pete, Florida – That certain lease dated November         ,
2004 between Marriott Residence Inn II Limited Partnership, a Delaware limited
partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia limited
partnership (“Lessee”).

 

9) Boca Raton, Florida – That certain lease dated November         , 2004
between Marriott Residence Inn II Limited Partnership, a Delaware limited
partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia limited
partnership (“Lessee”).

 

10) Pensacola, Florida – That certain lease dated November         , 2004
between Marriott Residence Inn II Limited Partnership, a Delaware limited
partnership (“Lessor”), and AHM Res II Limited Partnership, a Virginia limited
partnership (“Lessee”).

 

11) Lubbock, Texas – That certain lease dated November         , 2004 between
Marriott Residence Inn II Limited Partnership, a Delaware limited partnership
(“Lessor”), and AHM Res II Limited Partnership, a Virginia limited partnership
(“Lessee”).

 

Residual:

 

1) Charlotte, North Carolina – That certain lease dated November         , 2004
between Apple Hospitality Two, Inc., a Virginia corporation (“Lessor”), and
                    , a                      (“Lessee”).

 

2) Spartanburg, South Carolina – That certain lease dated November         ,
2004 between Apple Hospitality Two, Inc., a Virginia corporation (“Lessor”), and
                    , a                      (“Lessee”).

 